The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1, 2 and 13 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 4,819,052 to Hutter et al (referred to as Hutter). 
In re claim 1 Hutter discloses a method of manufacturing a semiconductor integrated circuit comprising:
- implanting impurity ions of a second conductivity-type at positions by multiple implantation in a part of an upper portion of a semiconductor layer 38 of a first conductivity-type so as to selectively form first ion implantation regions 92 [Fig. 9];
- implanting the impurity ions of the second conductivity-type at positions by multiple implantation in another part of the upper portion of the semiconductor layer 40 so as to selectively form second ion implantation regions 72 [cols. 6-7];
- activating the impurity ions in the first ion implantation regions to form a well region 92 of the second conductivity-type, and activating the impurity ions in the second ion implantation regions to form a body region (i.e., “+”region between regions 156, 158 in Fig. 9) of the second conductivity-type;
- forming a control element (i.e., the left portion of the structure, in Figs. 17-20) including first and second terminal regions 168, 154 of the first conductivity-type opposed to each other in an upper portion of the well region 92; and
156, 158 of the first conductivity-type in an upper portion of the body region (i.e., “+”region between regions 156, 158 in Fig. 9) so as to be controlled by the control element.

    PNG
    media_image1.png
    229
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    406
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    174
    350
    media_image3.png
    Greyscale

Application(Figs.11, 14) 	compared to		Hutter (US Pat. 4,819,052) Fig.20
Hutter does not disclose “implanting impurity ions of a second conductivity-type at different implantation positions in a part of… to selectively form first ion implantation regions; implanting the impurity ions of the second conductivity-type at different implantation positions at another part of...”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “implanting impurity ions of a second conductivity-type at different implantation positions” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen “different implantation positions” is critical.
In re claim 2, Hutter does not disclose “the second ion implantation regions selectively formed such that a deepest, implantation position of the impurity ions implanted by the multiple implantation differs from a deepest implantation position of the impurity ions implanted in the first ion implantation regions.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “implanted by the multiple implantation differs from a deepest implantation position of the impurity ions implanted …” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen “implanted by the multiple implantation” is critical.
In re claim 13, Hutter discloses at least a single common, ion implantation step when selectively forming the first and the second ion implantation regions [Fig. 20].
Allowable Subject Matter
3.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Hutter does not disclose at least such process steps as:

- forming an oxidation-resistant film on the semiconductor layer so as to be buried in and fill the trench before selectively forming foe first ion implantation regions and selectively forming the second ion implantation regions.
- delineating the oxidation-resistant film to form an oxidation-resistant mask; 
- subjecting an opening of the oxidation-resistant mask to thermal oxidation so as to locally form afield oxide film; and
- removing the oxidation-resistant mask after selectively forming the first ion Implantation regions and selectively forming the second ion implantation regions.
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 16, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815